                Case 18-19441-EPK             Doc 538       Filed 02/05/19       Page 1 of 9

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

In re:                                                               Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                                 Chapter 11

      Debtor.
_______________________________/

                        SUPPLEMENTAL1 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of Debtor’s Ex Parte Motion for

Approval of Amendments to Settlements with the Town of Palm Beach [DE: 536] was served via

CM/ECF Notice of Electronic Filing to all parties registered to receive electronic noticing in this

case and by First Class U.S. Mail to all parties on the attached Matrix on February 5, 2019.

                                   ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                                    SHRAIBERG, LANDAU & PAGE, P.A.
                                                    Attorneys for the Debtors
                                                    2385 NW Executive Center Drive, #300
                                                    Boca Raton, Florida 33431
                                                    Telephone: 561-443-0800
                                                    Facsimile: 561-998-0047
                                                    Email: ependergraft@slp.law

                                                    By: /s/ Eric Pendergraft
                                                            Eric Pendergraft
                                                            Florida Bar No. 91927




1
 Supplemented to include the Matrix that was incorrectly omitted from the Motion [DE: 536].
{2234/000/00432048}
Label Matrix for local noticing Case 18-19441-EPK       DocLLC
                                             160 Royal Palm,  538 Filed 02/05/19           Page  2 of 9 Precast & Foam, LLC
                                                                                              Architectural
113C-9                                       1118 Waterway Lane                                  c/o Cristopher S. Rapp, Esq.
Case 18-19441-EPK                            Delray Beach, FL 33483-7156                         Kelley Kronenberg, P.A.
Southern District of Florida                                                                     1475 Centrepark Blvd.
West Palm Beach                                                                                  Suite 275
Tue Feb 5 15:09:16 EST 2019                                                                      West Palm Beach, FL 33401-7446
KK-PB Financial LLC                          New Haven Contracting South, Inc                    Other Palm House Investors
c/o Salazar Law                              2240 Palm Beach Lakes Blvd                          c/o Wilson, Elser, Moskowitz, Edelman &
2000 Ponce de Leon Blvd., Penthouse          Suite 101                                           3800 Miami Tower
Coral Gables, FL 33134-4422                  West Palm Beach, FL 33409-3403                      100 Southeast Second Street
                                                                                                 Miami, FL 33131-2100

Palm Beach County Tax Collector            RREF II Palm House LLC                                Town of Palm Beach
c/o Orfelia M Mayor                        c/o Bilzin Sumberg Baena Price & Axelrod              c/o Allen R. Tomlinson, Esq.
POB 3715                                   1450 Brickell Avenue, 23rd Floor                      Jones, Foster, et al.
West Palm Beach, FL 33402-3715             ATTN: Jay M. Sakalo & Jeffrey I. Snyder               P.O. Box 3475
                                           Miami, FL 33156 United States of America 33131-3456   West Palm Beach, FL 33402-3475

U.S. Securities and Exchange Commission    Weiss Handler and Cornwell PA                         Absolute Plumbing, LLC
Atlanta Regional Office                    One Boca Place, Suite 218A                            917 N. Railroad Avenue
950 East Paces Ferry Road, NE              2255 Glades Road                                      West Palm Beach, FL 33401-3303
Suite 900                                  Boca Raton, FL 33431-7382
Atlanta, GA 30326-1382

Adam G. Heffner                            Adam G. Heffner, Esquire                              Ali Adampeyra
1900 NW CORPORATE BLVD/ 301 W              1900 N.W. Corporate Blvd.                             UAE Dubai, downtown, Burj
Boca Raton, FL 33431-8502                  Suite 301-West Building                               Khalifa, Unit 5507
                                           Boca Raton, FL 33431-8502                             Iran


Ali Adampeyra                              All Star Equipment                                    Alliance Contracting Group
c/o Edward A. Marod                        6701 Garden Rd #3                                     3601 N Dixie Highway
777 S. Flagler Drive, Ste. 500 E           Riviera Beach FL 33404-5900                           Boca Raton, FL 33431-5929
West Palm Beach, FL 33401-6121


Allied Interiors                           Baoping Liu                                           Bei Zhu
6363 Edgewater Drive                       c/o Edward A. Marod                                   c/o Edward A. Marod
Orlando, FL 32810-4711                     777 S. Flagler Drive                                  777 S. Flagler Drive
                                           Suite 500E                                            Suite 500E
                                           West Palm Beach, FL 33401-6121                        West Palm Beach, FL 33401-6121

Changyue Liu                               Chen Jun                                              Cheng Li
c/o Edward A. Marod                        Wilson Elser LLP, c/o Robert V. Cornish,              Wilson Elser LLP, c/o Robert V. Cornish,
777 S. Flagler Drive                       700 11th Street NW, Suite 400                         700 11th Street NW, Suite 400
Suite 500E                                 Washington, DC 20001-4507                             Washington, DC 20001-4507
West Palm Beach, FL 33401-6121

Chengyu Gu                                 Chunning Ye                                           Connect Auto, Inc.
c/o Edward A. Marod                        c/o Edward A. Marod                                   550 Business Park Way
777 S. Flagler Drive                       777 S. Flagler Drive                                  Suite 6
Suite 500E                                 Suite 500E                                            West Palm Beach, FL 33411-1743
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121

Craig T. Galle, Esquire                    Cuilian Li                                            Daniel A. Hershman, Esq.
The Galle Law Group                        c/o Edward A. Marod                                   2240 Palm Beach Lakes Blvd.
13501 South Shore Blvd., Suite 103         777 S. Flagler Drive                                  Suite 101
Wellington, FL 33414-7211                  Suite 500E                                            West Palm Beach, FL 33409-3403
                                           West Palm Beach, FL 33401-6121
Daqin Weng                        Case 18-19441-EPK       Doc 538
                                               David Campanaro           Filed 02/05/19    Page  3 of
                                                                                              David    9
                                                                                                    W. Gorman
c/o Edward Marod                                c/o Gary Russo, Esq.                           631 Lucerne Avenue
777 S. Flagler Drive                            The Russo Law Firm                             Lake Worth, FL 33460-3820
Suite 500E                                      712 US Hwy 1, #300-6
West Palm Beach, FL 33401-6121                  North Palm Beach, FL 33408-4521

Dongsheng Zhu                                   Feng Guo                                       Fernando Wong Outdoor Living Design, Inc
c/o Edward Marod                                c/o Edward A. Marod                            1500 Bay Road, Suite 600
777 S. Flagler Drive                            777 S. Flagler Drive                           Miami Beach, FL 33139-3220
Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Florida Department of Revenue                   Gao Yi                                         Garry Russo, Esquire
P.O. Box 6668                                   Wilson Elser LLP, c/o Robert V. Cornish,       The Russo Law Firm
Tallahassee, FL 32314-6668                      700 11th Street NW, Suite 400                  712 US Hwy 1, #300-6
                                                Washington, DC 20001-4507                      North Palm Beach, FL 33408-4521


HUFCOR Inc. d/b/a HUFCOR Florida Group          Halil Erseveen                                 Hao Lou
1301 Central Park Drive                         c/o Edward A. Marod                            c/o Edward A. Marod
Sanford, FL 32771-6644                          777 S. Flagler Drive                           777 S. Flagler Drive
                                                Suite 500E                                     Suite 500E
                                                West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Henry B. Handler, Esquire                       Henry Handler, Esquire                         Hongru Pan
Weiss, Handler & Cornwell, P.A.                 Weiss, Handler & Cornwell, P.A.                c/o Edward A. Marod
2255 Glades Road                                One Boca Plaza                                 777 S. Flagler Drive
Suite 218A                                      2255 Glades Road, Suite 218-A                  Suite 500E
Boca Raton, FL 33431-7392                       Boca Raton, FL 33431-7392                      West Palm Beach, FL 33401-6121

Internal Revenue Service                        Internal Revenue Service                       James F. Biagi PE
Attn: Special Procedures                        P.O. Box 7346                                  555 W Prospect Rd
P.O. Box 34045                                  Philadelphia, PA 19101-7346                    Oakland Park FL 33309-3931
Stop 572
Jacksonville, FL 32202

James F. Biagi, P.E.                            Jeffrey C. Pepin, Esquire                      John C. Randolph, Esquire
Michael E. O’Connor, Esq.                       3418 Poinsttia Avenue                          Jones, Foster, Johnson, & Stubbs, P.A.
Morgan, Carratt & O’Connor, P.                  West Palm Beach, FL 33407-4804                 Post Office Box 3475
111 SE 12th Street                                                                             West Palm Beach, FL 33402-3475
Fort Lauderdale, FL 33316-1813

John C. Randolph, Esquire                       Jordana L. Goldstein, Esq.                     Jose D. Sosa, Esquire
Jones, Foster, Johnston & Stubbs, P.A.          150 South Pine Island Road., Suite 400         Law Office of Jose D. Sosa, P.C.
Flagler Center Tower                            Plantation, FL 33324-2667                      712 US Highway One, 301-16
505 South Flagler Drive, Suite 1100                                                            North Palm Beach, FL 33408
West Palm Beach, FL 33401-5950

Juewei Zhou                                     Junqiang Feng                                  KK-PB Financial LLC
c/o Edward A. Marod                             c/o Edward A. Marod                            13501 South Shore Boulevard
777 S. Flagler Drive                            777 S. Flagler Drive                           Suite 101
Suite 500E                                      Suite 500E                                     Wellington, FL 33414-7211
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

KK-PB Financial, LLC                            Kammerer Mariani PLLC                          Kuang Yaoping
Luis Salazar, Esq.                              1601 Forum Place, Suite 500                    c/o Edward A. Marod
2000 Ponce de Leon Boulevard, Penthouse         West Palm Beach, FL 33401-8103                 777 S. Flagler Drive
Coral Gables, FL 33134-4422                                                                    Suite 500E
                                                                                               West Palm Beach, FL 33401-6121
Lan Li                              Case 18-19441-EPK       Doc 538Companies
                                                 Landmark Construction FiledInc
                                                                             02/05/19         Page  4 of 9
                                                                                                 Li Dongsheng
c/o Edward A. Marod                                6555 Garden Rd                                 c/o Edward A. Marod
777 S. Flagler Drive                               Riviera Beach FL 33404-6318                    777 S. Flagler Drive
Suite 500E                                                                                        Suite 500E
West Palm Beach, FL 33401-6121                                                                    West Palm Beach, FL 33401-6121

Li Xiang                                           Li Zhang                                       Lili Zhang
Wilson Elser LLP, c/o Robert V. Cornish,           c/o Edward A. Marod                            c/o Edward A. Marod
700 11th Street NW, Suite 400                      777 S. Flagler Drive                           777 S. Flagler Drive
Washington, DC 20001-4507                          Suite 500E                                     Suite 500E
                                                   West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Ling Li                                            Liu Chenglin                                   Liu Danqing
c/o Edward A. Marod                                Wilson Elser LLP, c/o Robert V. Cornish,       Wilson Elser LLP, c/o Robert V. Cornish,
777 S. Flagler Drive                               700 11th Street NW, Suite 400                  700 11th Street NW, Suite 400
Suite 500E                                         Washington, DC 20001-4507                      Washington, DC 20001-4507
West Palm Beach, FL 33401-6121

Liyan Feng                                         MPC Pools, Inc.                                Macschmeyer Concrete Company of Florida,
c/o Edward A. Marod                                12720 Orange Grove Blvd.                       c/o Naomi Stevenson
777 S. Flagler Drive                               West Palm Beach, FL 33411-8931                 1142 Watertower Road
Suite 500E                                                                                        Lake Park, FL 33403-2397
West Palm Beach, FL 33401-6121

Man Mingyue                                        McCabe Rabin                                   McDonald Hopkins Co., LLC
Wilson Elser LLP, c/o Robert V. Cornish,           1601 Forum Place, Sutie 201                    Accounts Receivable
700 11th Street NW, Suite 400                      West Palm Beach, FL 33401-8101                 600 Superior Avenue, E
Washington, DC 20001-4507                                                                         Suite 2100
                                                                                                  Cleveland, OH 44114-2690

McIntosh & Schwartz, PL                            Michael E. O                                   Michael E. O’Connor, Esq.
888 Southeast Third Avenue, Suite 201              Morgan, Carratt & O                            111 SE 12th St.
Fort Lauderdale, FL 33316-1159                     111 SE 12th Street                             Fort Lauderdale, FL 33316-1813
                                                   Fort Lauderdale, FL 33316-1813


Michael T. Landen, Esquire                         Min Cui                                        Min Li
Kluger, Kaplan, Silverman, Katzen &                c/o Edward A. Marod                            c/o Edward A. Marod
Levine, P.L.                                       777 S. Flagler Drive                           777 S. Flagler Drive
201 S. Biscayne Blvd., 27th Floor                  Suite 500E                                     Suite 500E
Miami, FL 33131-4332                               West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Mohammad Zargar                                    Mohammadreza Sedaghat                          Moore Unique Interiors, Inc.
c/o Edward A. Marod                                c/o Edward A. Marod                            16889 West Secretariat Drive
777 S. Flagler Drive                               777 S. Flagler Drive                           Loxahatchee, FL 33470-4035
Suite 500E                                         Suite 500E
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121

New Haven Contracting South, Inc.                  New Haven Contracting South, Inc.              Office of Attorney General
638 Shore Drive                                    c/o Daniel A. Hershman, Esq.                   State of Florida
Boynton Beach, FL 33435-2850                       2240 Palm Beach Lakes Blvd., #101              The Capitol PL-01
                                                   West Palm Beach, FL 33409-3403                 Tallahassee, FL 32399-1050


Office of the US Trustee                           Palm Beach County Tax Collector                Palm House Hotel, LLLP
51 S.W. 1st Ave.                                   P.O. Box 3715                                  1201 Hays St.
Suite 1204                                         West Palm Beach, FL 33402-3715                 Tallahassee, FL 32301-2699
Miami, FL 33130-1614
Paul Cleary d/b/a Cleary Plumbing Case
                                  Inc. 18-19441-EPK       Doc Esquire
                                               Peter B. Rowell, 538 Filed 02/05/19     Page  5 of
                                                                                          Place for 9Tile, Inc
925 S. Military Trail D11                      The Barthet Firm                            7957 NW 54th Street
West Palm Beach, FL 33415-3976                 200 S. Biscayne Blvd., Suite 1800           Miami, FL 33166-4027
                                               Miami, FL 33131-5333


Qingyun Yu                                  Qiong Deng                                     Qiongfang Zhu
c/o Edward A. Marod                         c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                        777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                  Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Quality Concrete Pumping, Inc.              Ran Chen                                       Reza Siamak Nia
1842 NW 85th Drive                          c/o Edward A. Marod                            c/o Edward A. Marod
Coral Springs, FL 33071-6256                777 S. Flagler Drive                           777 S. Flagler Drive
                                            Suite 500E                                     Suite 500E
                                            West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Richard’s Woodwork, Inc.                    Ruji Li                                        Rujing Wei
1301                                        c/o Edward A. Marod                            c/o Edward A. Marod
53rd St. #2                                 777 S. Flagler Drive                           777 S. Flagler Drive
West Palm Beach, FL 33407-2244              Suite 500E                                     Suite 500E
                                            West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

SEC Headquarters                            Sanaz Salehin                                  Sara Salehin
100 F Street, NE                            c/o Edward A. Marod                            c/o Edward A. Marod
Washington, DC 20549-2001                   777 S. Flagler Drive                           777 S. Flagler Drive
                                            Suite 500E                                     Suite 500E
                                            West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Securities and Exchange Commission          Sha Shi                                        Shahriar Ebrahimian
801 Brickell Ave., Suite 1800               c/o Edward A. Marod                            c/o Edward A. Marod
Miami, FL 33131-4901                        777 S. Flagler Drive                           777 S. Flagler Drive
                                            Suite 500E                                     Suite 500E
                                            West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Shaoping Huang                              Shaoqing Zeng                                  Shu Jiang
c/o Edward A. Marod                         c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                        777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                  Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Shuangyun Wang                              Sun Mengyang                                   TWG Enterprises Waterproofing & Painting
c/o Edward A. Marod                         Wilson Elser LLP, c/o Robert V. Cornish,       c/o Adam G. Heffner, Esq.
777 S. Flagler Drive                        700 11th Street NW, Suite 400                  1900 NW Corporate Blvd.
Suite 500E                                  Washington, DC 20001-4507                      Suite 301-West Building
West Palm Beach, FL 33401-6121                                                             Boca Raton, FL 33431-8502

TWG Enterprises Waterproofing & Paintin     Tan Jing                                       Tang Cheok Fai
1900 N.W. Corporate Boulevard               Wilson Elser LLP, c/o Robert V. Cornish,       c/o Edward A. Marod
Suite 301 - West Building                   700 11th Street NW, Suite 400                  777 S. Flagler Drive
Boca Raton, FL 33431-8502                   Washington, DC 20001-4507                      Suite 500E
                                                                                           West Palm Beach, FL 33401-6121

Tao Xiong                                   Tingting Sun                                   Tonghui Luan
c/o Edward A. Marod                         c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                        777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                  Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121
Town of Palm Beach               Case 18-19441-EPK       Docand
                                              U.S. Securities 538     Filed
                                                                Exchange     02/05/19
                                                                         Commission        Page  6 of 9 Southern District of Florida
                                                                                              US Attorney
345 South County Rd.                            Attn: David W. Baddley                         500 East Broward Boulevard
Palm Beach, FL 33480-4443                       950 East Paces Ferry Road, NE                  Fort Lauderdale, FL 33394-3000
                                                Suite 900
                                                Atlanta, GA 30326-1382

United States Attorney General’s Office         Van Linda Ironworks, Inc.                      Vivian Doris
US Department of Justice                        3787 Boutwell Road                             2901 Clint Moore Rd.
950 Pennsylvania Avenue                         Boynton Beach, FL 33435                        Suite 213
Washington, DC 20530-0001                                                                      Boca Raton, FL 33496-2041


Wallace Surveying Corporation                   Wang Jian                                      Wang Jing
5553 Village Boulevard                          Wilson Elser LLP, c/o Robert V. Cornish,       Wilson Elser LLP, c/o Robert V. Cornish,
West Palm Beach, FL 33407-7910                  700 11th Street NW, Suite 400                  700 11th Street NW, Suite 400
                                                Washington, DC 20001-4507                      Washington, DC 20001-4507


Wang Jue                                        Wenhao Zhang                                   Wilson Elser LLP, c/o Robert V. Cornish Jr.
Wilson Elser LLP, c/o Robert V. Cornish,        c/o Edward A. Marod                            700 11th St NW, Suite 400
700 11th Street NW, Suite 400                   777 S. Flagler Drive                           Washington DC 20001
Washington, DC 20001-4507                       Suite 500E                                     Telephone: (202) 626-7686
                                                West Palm Beach, FL 33401-6121                 robert.cornish@wilsonelser.com 20001-4507

Xiang Chunhua                                   Xiang Shu                                      Xiao Sun
c/o Edward A. Marod                             c/o Edward A. Marod                            c/o Edward Marod
777 S. Flagler Drive                            777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                      Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Xiaonan Wang                                    Xiaoping Zhang                                 Xpert Elevator Services, Inc
c/o Edward A. Marod                             c/o Edward A. Marod                            Daniel A Hershman, Esq
777 S. Flagler Drive                            777 S. Flagler Drive                           2240 Palm Beach Lakes Blvd
Suite 500E                                      Suite 500E                                     Suite 101
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33409-3403

Xpert Elevator Services, Inc.                   Yajun Kang                                     Yan Chen
550 Business Park Way, Bay #8                   c/o Edward A. Marod                            c/o Edward A. Marod
West Palm Beach, FL 33411-1743                  777 S. Flagler Drive                           777 S. Flagler Drive
                                                Suite 500E                                     Suite 500E
                                                West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Yawen Li                                        Yi Zhao                                        Ying Fei
c/o Edward A. Marod                             c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                            777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                      Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Ying Tan                                        Yingjun Yang                                   Yuanbo Wang
c/o Edward A. Marod                             c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                            777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                      Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Yulong Tang                                     Zhang Shikun                                   Zhaohui Li (Chaohui Li)
c/o Edward A. Marod                             Wilson Elser LLP, c/o Robert V. Cornish,       c/o Edward A. Marod
777 S. Flagler Drive                            700 11th Street NW, Suite 400                  777 S. Flagler Drive
Suite 500E                                      Washington, DC 20001-4507                      Suite 500E
West Palm Beach, FL 33401-6121                                                                 West Palm Beach, FL 33401-6121
Zheng Yu                            Case 18-19441-EPK
                                                 Zhiling Gan Doc 538           Filed 02/05/19   Page
                                                                                                   Ali 7Adampeyra
                                                                                                          of 9
c/o Edward A. Marod                                c/o Edward A. Marod                              c/o Gunster, Yoakley & Stewart, P.A.
777 S. Flagler Drive                               777 S. Flagler Drive                             777 S Flagler Dr #500 E
Suite 500E                                         Suite 500E                                       West Palm Beach, FL 33401-6121
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121

Baoping Liu                                        Bei Zhu                                          Bernice C. Lee
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             2385 NW Executive Center Dr. #300
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          Boca Raton, FL 33431-8530
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121


Changyue Liu                                       Chengyu Gu                                       Christopher Kammerer
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             1601 Forum Place Suite 500
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          West Palm Beach, FL 33401-8103
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121


Chunning Ye                                        Cuilian Li                                       Daqin Weng
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121


David R. Miller                                    Dongsheng Zhu                                    Eric S Pendergraft
David Miller and Associates, P.A.                  c/o Gunster, Yoakley & Stewart, P.A.             Shraiberg, Landau & Page, P.A.
319 Clematis St., Suite 802                        777 S Flagler Dr #500 E                          2385 N.W. Executive Center Drive
West Palm Beach, FL 33401-4622                     West Palm Beach, FL 33401-6121                   Suite 300
                                                                                                    Boca Raton, FL 33431-8530

Feng Guo                                           Gregg H Glickstein                               Halil Erseven
c/o Gunster, Yoakley & Stewart, P.A.               Gregg H. Glickstein, P.A.                        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                            54 SW Boca Raton Blvd                            777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                     Boca Raton, FL 33432-4725                        West Palm Beach, FL 33401-6121


Hao Lou                                            Hongru Pan                                       Jeffrey S. Brown
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             Cushman & Wakefield of Georgia, Inc.
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          1180 Peachtree Street, Suite 3100
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121                   Atlanta, GA 30309-7529


Juewei Zhou                                        Junqiang Feng                                    Kuang Yaoping
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121


Lan Li                                             Larry Richey                                     Li Dongsheng
c/o Gunster, Yoakley & Stewart, P.A.               Cushman & Wakefield U.S., Inc.                   c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                            515 E Las Olas Blvd, #900                        777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                     Fort Lauderdale, FL 33301-4203                   West Palm Beach, FL 33401-6121


Li Zhang                                           Lili Zhang                                       Ling Li
c/o Gunster, Yoakley & Stewart, P.A.               c/o Gunster, Yoakley & Stewart, P.A.             c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                            777 S Flagler Dr #500 E                          777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                     West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121
Liyan Feng                       Case 18-19441-EPK
                                              Maria M Yip Doc 538        Filed 02/05/19   Page
                                                                                             Min 8Cuiof 9
c/o Gunster, Yoakley & Stewart, P.A.          Yip Associates                                  c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                       2 S Biscayne Blvd #2690                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                Miami, FL 33131-1815                            West Palm Beach, FL 33401-6121


Min Li                                          Mohammad Zargar                               Mohammadreza Sedaghat
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Philip J Landau                                 Qingyun Yu                                    Qiong Deng
2385 N.W. Executive Center Dr # 300             c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
Boca Raton, FL 33431-8530                       777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E
                                                West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Qiongfang Zhu                                   Ran Chen                                      Reza Siamak Nia
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 #                         777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, Fl 33401-6121                West Palm Beach, Fl 33401-6121


Robert Matthews                                 Ruji Li                                       Rujing Wei
101 Casa Bendita                                c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
Palm Beach, FL 33480-3602                       777 S Flagler Dr #500 E                       777 S Flagler Dr E#500 E
                                                West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Ryan Black                                      Sanaz Salehin                                 Sara Salehin
1615 Forum Place                                c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
Suite 200                                       777 S Flagler Dr #400 E                       777 S Flagler Dr #500 E
West Palm Bch, FL 33401-2315                    West Palm Beach, FL 33401-6124                West Palm Beach, FL 33401-6121


Sha Shi                                         Shahriar Ebrahimian                           Shaoping Huang
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flager Dr #500 E                        777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Shaoqing Zeng                                   Shu Jiang                                     Shuangyun Wang
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Tang Cheok Fai                                  Tao Xiong                                     Tingting Sun
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Tonghui Luan                                    Wenhao Zhang                                  Xiang Chunhua
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121
Xiang Shu                        Case 18-19441-EPK
                                              Xiao Sun Doc 538 Filed 02/05/19                        Page  9 ofWang
                                                                                                        Xiaonan 9
 c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.                        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E                                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                              West Palm Beach, FL 33401-6121


Xiaoping Zhang                                       Yajun Kang                                           Yan Chen
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                               777 S Flagler Dr #500 E                              777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yawen Li                                             Yi Zhao                                              Ying Fei
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Ying Tan                                             Yingjun Yang                                         Yuanbo Wang
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr E#500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yulong Tang                                          Zhaohui Li                                           Zheng Yu
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Zhiling Gan
c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)The Galle Law Group, P.A.                         (u)West Palm Beach                                   (d)Architectural Precast & Foam, LLC
                                                                                                          c/o Cristopher S. Rapp, Esq.
                                                                                                          Kelley Kronenberg, P.A.
                                                                                                          1475 Centrepark Blvd., Ste. 275
                                                                                                          West Palm Beach, FL 33401-7446

(d)McDonald Hopkins LLC                              (d)McDonald Hopkins, LLC                             (d)The Place for Tile, Inc.
Accounts Receivable                                  Accounts Receivable                                  7957 NW 54th Street
600 Superior Avenue, E.                              600 Superior Avenue, E                               Miami, FL 33166-4027
Suite 2100                                           Suite 2100
Cleveland, OH 44114-2690                             Cleveland, OH 44114-2690

(d)Town of Palm Beach                                (u)Craig T. Galle                                    End of Label Matrix
345 South County Road                                                                                     Mailable recipients   225
Palm Beach, FL 33480-4443                                                                                 Bypassed recipients     8
                                                                                                          Total                 233
